Citation Nr: 0900427	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  08-08 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased evaluation for a seizure 
disorder, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for osteopenia, to 
include as secondary to a seizure disorder.

3.  Entitlement to service connection for a rotator cuff 
tear, arthritis and acromioclavicular degenerative joint 
disease of the right shoulder, also claimed as hypertrophic 
bone formation, to include as secondary to osteopenia.

4.  Entitlement to service connection for a back disability, 
to include as secondary to osteopenia.

5.  Entitlement to service connection for a right hip 
disability, to include as secondary to osteopenia.

6.  Entitlement to service connection for a bilateral foot 
disability, to include as secondary to osteopenia.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 13, 1969 to 
November 5, 1969.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from September 2007 and January 2008 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska, which denied the benefits 
sought on appeal.

The veteran appeared and testified before the undersigned 
Veterans Law Judge in August 2008. A transcript is of record.


FINDINGS OF FACT

1.  The veteran did not experience at least 1 major seizure 
during a 2 year period or 2 or more minor seizures during a 6 
month period.

2.  Osteopenia is not a disability for VA purposes.

3.  A rotator cuff tear, arthritis and acromioclavicular 
degenerative joint disease of the right shoulder, also 
claimed as hypertrophic bone formation, were not incurred in 
or aggravated by active duty service or by a service-
connected disability.

4.  The veteran does not have a current diagnosis of a back 
disability.

5.  A back disability was not caused or aggravated by active 
duty service or by a service-connected disability.

6.  The veteran does not have a current diagnosis of a right 
hip disability.

7.  A right hip disability was not caused or aggravated by 
active duty service or by a service-connected disability.

8.  A bilateral foot disability was not caused or aggravated 
by active duty service or by a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for a seizure disorder have not been met. 38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 4.1, 4.2, 4.10, 4.124a, Diagnostic Codes 8045, 8911 
(2008).

2.  The criteria to establish service connection for 
osteopenia, to include as secondary to a service-connected 
disability, are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.310 (2008). 


3.  The criteria to establish service connection for a right 
shoulder disability, to include as secondary to a service-
connected disability, are not met. 38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2008). 

4.  The criteria to establish service connection for a back 
disability, to include as secondary to a service-connected 
disability, are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.310 (2008). 

5.  The criteria to establish service connection for a right 
hip disability, to include as secondary to a service-
connected disability, are not met. 38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2008). 

6.  The criteria to establish service connection for a 
bilateral foot disability, to include as secondary to a 
service-connected disability, are not met. 38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claims. See 38 U.S.C.A. § 5103 
(West 2002 & Supp. 2007); 38 CFR § 3.159(b)(1) (2008). As 
part of that notice, VA must inform the claimant of the 
information and evidence he is expected to provide, as well 
as the information and evidence VA will seek to obtain on his 
behalf. In addition, VA must advise a claimant to provide any 
additional evidence in his possession that pertains to the 
claim. See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 
CFR § 3.159(b)(1) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). 

The provisions of 38 C.F.R. § 3.159 have been revised in part 
recently. These revisions are effective as of May 30, 2008. 
73 Fed. Reg. 23,353-23,356 (April 30, 2008). Notably, the 
final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims. The final rule also removes the 
fourth sentence of 38 C.F.R. § 3.159(b)(1), previously 
indicating that if VA does not receive the necessary 
information and evidence requested from the claimant within 
one year of the date of the notice, VA cannot pay or provide 
any benefits based on that application. The revised sentence 
reflects that the information and evidence that the claimant 
is informed that he or she is to provide must be provided 
within one year of the date of the notice. Finally, under 
38 C.F.R. § 3.159(b)(3), no duty to provide section 
38 U.S.C.A. § 5103(a) notice arises upon receipt of a Notice 
of Disagreement (NOD) or when, as a matter of law, 
entitlement to the benefit claimed cannot be established. VA 
may continue to have an obligation to provide adequate 
38 U.S.C.A. § 5103(a) notice despite receipt of an NOD if the 
claim was denied and compliant notice was not previously 
provided. See Mayfield v. Nicholson, 444 F.3d at 1333-34.

The notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 
(2006). The notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO). 
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the VCAA notice are not 
prejudicial to the claimant. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).
For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life. Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008). Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life. 

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability. 
Vazquez-Flores, 22 Vet. App. 37 at 5-6 (2008). 

In a September 2007 letter, the RO provided notice to the 
veteran regarding what information and evidence is needed to 
substantiate an increased rating claim, as well as specifying 
what information and evidence must be submitted by him, what 
information and evidence will be obtained by VA, and the need 
for him to advise VA of or submit any further evidence that 
pertains to his claim. The September 2007 letter additionally 
informed the veteran of how the RO assigns disability ratings 
and effective dates if a claim for service connection or an 
increased rating is granted and complies with the holding of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notices did not comply with all the requirements 
articulated in the holding of Vazquez-Flores v. Peake. In 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant. 

The Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication. To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law. Sanders, 487 F.3d 
at 889. Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial." Vazquez-Flores v. Peake, 22 Vet. App 
37 at 9 (2008). 

In this case, the Board finds that a reasonable person could 
be expected to understand from the notice what was needed in 
spite of the notice error as the veteran was clearly notified 
of the criteria for rating a seizure disorder in a subsequent 
Vazquez notice letter dated in June 2008. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claim. The 
record includes service records, VA medical records, Board 
hearing testimony, lay statements from the veteran, and 
appropriate VA medical examinations. Charles v. Principi, 16 
Vet. App. 370 (2002) (Observing that under 38 U.S.C.A. § 
5103A(d)(2), VA was to provide a medical examination as 
"necessary to make a decision on a claim, where the evidence 
of record, taking into consideration all information and lay 
or medical evidence [including statements of the claimant]; 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

The veteran has expressed disapproval with VA examinations 
(See October 2007 notice of disagreement and January 2008 
notice of disagreement). These complaints are made in 
conjunction with what appears to be a basic disagreement with 
the diagnoses given. However, there is no indication that the 
veteran, as a layperson, is qualified to render opinions on 
the sufficiency of medical examinations. Such opinions are 
entitled to no weight under the law. Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Boeck v. Brown, 6 Vet. App. 14, 16 
(1993). 

The Board finds that the record as it stands includes 
sufficient competent evidence to decide this claim. See 38 
C.F.R. § 3.159(c)(4). Under these circumstances, the Board 
finds no further action is necessary to assist the veteran 
with the claims. The record reflects that the facts pertinent 
to the claims have been properly developed and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations. That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
veteran regarding what further evidence [he] should submit to 
substantiate [his] claim." Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate 
the claims. 



The Merits of the Claims

Increased Ratings; In General

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1. Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.1. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991), where service 
connection has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994). However, where the veteran is appealing 
the initial assignment of a disability rating, the severity 
of the disability is to be considered during the entire 
period from the initial assignment of the evaluation to the 
present time. Fenderson v. West, 12 Vet. App. 119 (1999).
A veteran may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made. Hart v. Mansfield, 21 
Vet. App. 505 (2007). The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.



The Board must determine whether there is any other basis 
upon which an increased evaluation may be assignable. In this 
regard, except as otherwise provided in the rating schedule, 
all disabilities, including those arising from a single 
disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation. 38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 
Vet. App. 259 (1994). The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative of or overlapping; the Court has held that the 
veteran is entitled to a combined rating where the 
symptomatology is distinct and separate. Esteban, at 262 
(1994).

Entitlement to an increased evaluation for a seizure 
disorder, currently evaluated as 10 percent disabling.

The veteran was granted service connection for a seizure 
disorder in an August 2002 rating decision and assigned a 10 
percent evaluation effective March 15, 2001, the date of the 
veteran's claim of entitlement to service connection. In a 
September 2007 rating decision, the RO continued the 10 
percent evaluation. The veteran contends that his current 
disorder is more severe than the currently assigned rating. 
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is again the claim and appeal 
will be denied.

38 C.F.R. § 4.124a, Diagnostic Code 8045, indicates that 
purely neurologic disabilities, such as hemiplegia, 
epileptoform seizures, facial nerve paralysis, etc., 
following trauma to the brain, will be rated under the 
diagnostic codes specifically addressing such disabilities, 
with citation of a hyphenated diagnostic code. 

Under Diagnostic Code 8045, a 10 percent rating is warranted 
for purely subjective complaints following trauma, such as 
headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma. Further, the 10 percent rating 
will not be combined with any other rating for a disability 
due to brain trauma.

The veteran's service-connected seizure disorder has been 
rated as analogous to epilepsy under 38 C.F.R. § 4.124a, 
Diagnostic Code 8911. 

The veteran's service-connected seizure disability has been 
rated as 10 percent disabling under Diagnostic Code 8911. 
Under this diagnostic code, a confirmed diagnosis of epilepsy 
with a history of seizures is assigned a 10 percent rating. A 
20 percent rating is assigned when there is at least 1 major 
seizure in the last 2 years, or at least 2 minor seizures in 
the last 6 months. A 40 percent rating is assigned when there 
is at least 1 major seizure in the last 6 months or 2 in the 
last year, or averaging at least 5 to 8 minor seizures 
weekly. A 60 percent rating is warranted when the disability 
averages at least 1 major seizure in 4 months over the last 
year, or 9 to 10 minor seizures per week. An 80 percent 
rating is assigned when the disability averages at least 1 
major seizure in 3 months over the last year, or more than 10 
minor seizures weekly. Finally, a 100 percent rating is 
warranted when the disability averages at least 1 major 
seizure per month over the last year. 38 C.F.R. 
§ 4.124a, Diagnostic Code 8911.

A major seizure is characterized by the generalized tonic-
clonic convulsion with unconsciousness. A minor seizure 
consists of a brief interruption in consciousness or 
conscious control associated with staring or rhythmic 
blinking of the eyes or nodding of the head ("pure" petit 
mal), or sudden jerking movements of the arms, trunk, or head 
(myoclonic type) or sudden loss of postural control (akinetic 
type). 38 C.F.R. § 4.124a, Notes (1) and (2). Where 
continuous medication is required to control the epilepsy, 10 
percent is the minimum evaluation.

Further, Note (1) to the general rating formula for major and 
minor seizures instructs that where continuous medication is 
required to control the epilepsy, 10 percent is the minimum 
evaluation. Note (2) advises that in the presence of both 
major and minor seizures, the predominant type is to be 
rated. Note (3) further indicates that no distinction should 
be made between diurnal and nocturnal seizures.

The VA outpatient and examination records, do not reflect 
that the veteran experienced at least 1 major seizure during 
a 2 year period or 2 or more minor seizures during a 6 month 
period. In support of the foregoing determination, in a 
September 2007 VA examination, the veteran reported that he 
has had no seizures for the past seven years.

In light of the foregoing, the Board finds that the competent 
medical evidence of record does not reflect that the service-
connected seizure disorder meets or nearly approximates the 
criteria for a rating in excess of a 10 percent disability 
evaluation.

Service Connection; In General

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
veteran prevails in his claim when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990). 

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303. That an injury incurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b). 

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond  
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet.  
App. 498 (1995). 

Certain diseases, including arthritis, may be presumed 
incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309. 

Service connection for osteopenia, to include as 
secondary to a service-connected seizure disorder.

The veteran seeks service connection for osteopenia. Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

In an April 2005 VA clinical treatment record, the examiner 
noted the veteran's dual energy x-ray absorptiometry (DEXA) 
scan indicated a finding of osteopenia. The examiner also 
noted that the veteran had been on Dilantin for approximately 
35 years due to his service-connected seizure disorder. 

Osteopenia is a term used to refer to any decrease in bone 
mass below normal. See Dorland's Illustrated Medical 
Dictionary 1336 (30th ed. 2003). 

A subsequent April 2005 VA treatment record indicated the 
veteran was informed that bone density scan results indicated 
some evidence of thinning of the bones and the most likely 
cause was Dilantin. The examiner recommended that the veteran 
take a calcium supplement and have a subsequent bone scan in 
two years.

There is no evidence that the bone scan reading which 
indicated a finding of osteopenia has manifested as a 
disability within the meaning of the law. It is well-settled 
that the law limits entitlement for service-related diseases 
and injuries to cases where the underlying in-service 
incident has resulted in a disability, the first prong of a 
successful claim of service connection. In the absence of 
proof of a present disability, there is no valid claim 
presented. See Brammer v. Derwinski, 3 Vet. App. 223 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992). By 
"disability" is meant "an impairment in earnings capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations." 38 C.F.R. § 4.1; see Davis 
v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) [Citing 
with approval VA's definition of "disability" in 38 C.F.R. § 
4.1 and "increase in disability" in 38 C.F.R. § 3.306(b)]; 
see also Leopoldo v. Brown, 4 Vet. App. 216, 219 (1993) (A 
"disability" is a disease, injury, or other physical or 
mental defect."). 

Without evidence of a current disability, the veteran's claim 
for service connection for osteopenia is denied. See also 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999); dismissed 
in part and vacated in part on other grounds, Sanchez-Benitez 
v. Principi, 239 F.3d 1356 (Fed. Cir. 2001) ("Pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted."); and 61 Fed. 
Reg. 20440, 20445 (May 7, 1996) (An elevated cholesterol 
level represents only a laboratory finding, and not an actual 
disability in and of itself for which VA compensation 
benefits are payable).

Since the competent medical evidence of record does not 
reflect a current disability for VA purposes, the claim must 
be denied. As such, the Board finds that entitlement to 
service connection for osteopenia, to include as secondary to 
a service-connected seizure disorder, is not warranted.

Service connection for a rotator cuff tear, arthritis and 
acromioclavicular degenerative joint disease of the right 
shoulder,
 also claimed as hypertrophic bone formation as secondary to 
osteopenia.

The veteran seeks service connection for a right shoulder 
disability, to include as secondary to osteopenia. Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

The service treatment records are negative for any 
complaints, treatment, or diagnosis of a right shoulder 
disability.

While on military convalescent leave, the veteran was 
involved in a motor cycle accident and taken to Litzenberg 
Memorial Hospital in August 1969. The examiner stated the 
veteran's extremities were normally developed, there were 
some minor bruises, abrasions, however, there was no evidence 
of fractures. Reflexes were bilaterally equal and active. The 
examiner diagnosed the veteran with a concussion and numerous 
minor superficial injuries of the body.

In an April 2006 VA treatment record, the veteran complained 
of right shoulder pain while cutting hair and while in 
certain positions. He denied any history of injury. The 
examiner diagnosed right shoulder pain.

In a June 2007 VA treatment record, the veteran complained of 
shoulder pain. The examiner diagnosed a right rotator cuff 
tear. The veteran refused a magnetic imaging resonance (MRI) 
examination.

In December 2007, the veteran underwent a VA examination. The 
examiner noted that at the onset of the examination, the 
veteran denied any current right shoulder complaints. The 
examiner diagnosed the veteran with degenerative changes of 
the acromioclavicular (AC) joint based on x-ray studies. The 
examiner opined the veteran's right shoulder injury was more 
likely due to an old injury than due to the seizure 
medication. The examiner noted the veteran described a 
motorcycle accident in which he may have injured his right 
shoulder. The examiner's diagnosis was that of arthritis and 
AC degenerative joint disease, neither of which were linked 
to the use of Dilantin. While the veteran had been shown to 
have mild osteopenia, this was not considered to be a causal 
or aggravating factor in his right shoulder arthritis. 

In this case, there is no competent medical evidence of a 
nexus between the veteran's service and his claim of a right 
shoulder disability, nor is there any competent medical 
evidence indicating a diagnosis of a right shoulder 
disability within one year of the veteran's separation from 
active duty. By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). None of 
the medical evidence of record relates the veteran's claim of 
a right shoulder disability to any event or incident during 
active military duty.

Nor is there any evidence of continuity of symptomatology. 
The first notation of  a right shoulder disability associated 
with the record is dated in an July 2007 claim for service 
connection, approximately 40 years after the veteran's 
separation from service. This gap in evidence constitutes 
negative evidence that tends to disprove the veteran's claim 
that the veteran had an injury in service that resulted in a 
chronic disability or persistent symptoms. See Forshey v. 
West, 12 Vet. App. 71, 74 (1998); aff'd sub nom, Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact). 

Without evidence of a disability during service and either 
competent medical evidence of a nexus or continuity of 
symptomatology, service connection is not warranted. 
Moreover, presumptive service connection is not warranted 
because there is no competent evidence of a right shoulder 
disability within the first post-service year. Accordingly, 
the statutory presumption contained in 38 C.F.R.
§§ 3.307 and 3.309 is not for application. 

Finally, the veteran alleges that his claimed right shoulder 
disability is also secondary to a clinical finding of 
osteopenia. However, secondary service connection can only be 
established after a finding that there is an underlying 
service-connected disability. See 38 C.F.R. § 3.310. Since 
the veteran is not service-connected for osteopenia, 
secondary service connection cannot be established for any 
disabilities related to osteopenia. 

As the disposition of the secondary service connection claim 
is based on the law, and not on the facts of the case, the 
claim must be denied based on a lack of entitlement under the 
law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). As a 
consequence, service connection on a secondary basis for a 
right shoulder disorder is not warranted by law. 38 C.F.R. § 
3.310(a)(b).

After carefully considering the record on any basis (e.g., 
direct, presumptive or secondary) of service connection, the 
Board finds that the medical evidence does not show an 
etiological relationship between the veteran's right shoulder 
disability, and any incident of his active duty service. 
Thus, the claim will be denied.

Accordingly, for the reasons stated above, the preponderance 
of the evidence is against the claim for service connection 
for a right shoulder disability, to include as secondary to 
osteopenia and the benefit-of-the-doubt rule is not for 
application. 38 U.S.C.A. § 5107, Gilbert v. Derwinksi, 1 
Vet.App. 49 (1990).

Service connection for a back and right hip disability,
to include as secondary to osteopenia

The veteran seeks service connection for a back and right hip 
disability, to include as secondary to osteopenia. Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

The veteran's service treatment records are negative for any 
complaints, treatment, or diagnosis of a back injury or a 
right hip injury.

The veteran does not have a current diagnosis of a back 
disability, nor does he have a current diagnosis of a right 
hip disability.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. § 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that interpretation of sections 1110 and 1131 
of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary). The law specifically limits entitlement to 
service connection to cases where disease or injury has 
resulted in disability. 38 U.S.C.A. §§ 1110, 1131. Evidence 
must show that the veteran currently has the disability for 
which benefits are being claimed. The evidence in this case 
shows no evidence of the existence of a back or right hip 
disability and denial of the claims is warranted on the basis 
that there is no current disability, i.e., there is no back 
or right hip disorder. With the absence of a current 
diagnosis, the evidence cannot establish a causal connection 
between the claimed disability and service. See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Additionally, and as noted above, the veteran alleges that 
his back and right hip disabilities are also secondary to a 
clinical finding of osteopenia. However, secondary service 
connection can only be established after a finding that there 
is an underlying service-connected disability. See 38 C.F.R. 
§ 3.310. Since the veteran is not service-connected for 
osteopenia, secondary service connection cannot be 
established for any disabilities related to osteopenia. 

After carefully considering the record on any basis (e.g., 
direct, presumptive or secondary) of service connection, the 
Board finds that the medical evidence does not show an 
etiological relationship between the veteran's claimed back 
and right hip disabilities, and any incident of his active 
duty service. Thus, the claims will be denied.

Accordingly, for the reasons stated above, the preponderance 
of the evidence is against the claims for service connection 
for a back and right hip disability, to include as secondary 
to osteopenia and the benefit-of-the-doubt rule is not for 
application. 38 U.S.C.A. § 5107, Gilbert v. Derwinksi, 1 
Vet.App. 49 (1990).

Service connection for a bilateral foot disability,
to include as secondary to osteopenia

The veteran seeks service connection for a bilateral foot 
disability, to include as secondary to osteopenia. Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

The veteran's service treatment records are negative for any 
complaints, treatment, or diagnosis of injuries to the feet.

VA medical treatment records dated December 2007 indicate the 
veteran had a diagnosis of plantar fasciitis.

In this case, there is no competent medical evidence of a 
nexus between the veteran's service and his claim of a 
bilateral foot disability, nor is there any competent medical 
evidence indicating a diagnosis of a bilateral foot 
disability within one year of the veteran's separation from 
active duty. By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). None of 
the medical evidence of record relates the veteran's claim of 
a bilateral foot disability to any event or incident during 
active military duty.

Nor is there any evidence of continuity of symptomatology. 
The first notation of  a bilateral foot disability associated 
with the record is dated in an July 2007 claim for service 
connection, approximately 40 years after the veteran's 
separation from service. This gap in evidence constitutes 
negative evidence that tends to disprove the veteran's claim 
that the veteran had an injury in service that resulted in a 
chronic disability or persistent symptoms. See Forshey v. 
West, 12 Vet. App. 71, 74 (1998); aff'd sub nom, Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact). 

Without evidence of a disability during service and either 
competent medical evidence of a nexus or continuity of 
symptomatology, service connection is not warranted. 
Moreover, presumptive service connection is not warranted 
because there is no competent evidence of a bilateral foot 
disability within the first post-service year. Accordingly, 
the statutory presumption contained in 38 C.F.R.
§§ 3.307 and 3.309 is not for application. 

Again, and as noted above, the veteran alleges that his 
bilateral foot disability, diagnosed as plantar fasciitis, is 
also secondary to a clinical finding of osteopenia. However, 
secondary service connection can only be established after a 
finding that there is an underlying service-connected 
disability. See 38 C.F.R. § 3.310. Since the veteran is not 
in receipt of service connection for osteopenia, secondary 
service connection cannot be established for any disabilities 
related to osteopenia. 


Therefore, for the reasons stated above, the Board finds that 
the preponderance of the evidence is against the claim for 
service connection for a bilateral foot disability and the 
benefit-of-the-doubt rule is not for application. 38 U.S.C.A. 
§ 5107, Gilbert v. Derwinksi, 1 Vet. App. 49 (1990).


ORDER


An increased evaluation for a seizure disorder, currently 
evaluated as 10 percent disabling, is denied.

Service connection for osteopenia is denied.

Service connection for a rotator cuff tear, arthritis and 
acromioclavicular degenerative joint disease of the right 
shoulder, also claimed as hypertrophic bone formation as 
secondary to osteopenia, is denied.

Service connection for a back condition, to include as 
secondary to osteopenia, is denied.

Service connection for a right hip condition, to include as 
secondary to osteopenia, is denied.

Service connection for a bilateral foot disability, to 
include as secondary to osteopenia, is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


